Name: Commission Regulation (EEC) No 17/88 of 5 January 1988 fixing the amounts to be levied in the beef sector on products which left the United Kingdom during the week 7 to 13 December 1987
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 1 . 88 Official Journal of the European Communities No L 3/ 13 COMMISSION REGULATION (EEC) No 17/88 of 5 January 1988 fixing the amounts to be levied in the beef sector on products which left the United Kingdom during the week 7 to 13 December 1987 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1347/86 of 6 May 1986 on the granting of a premium for the slaughter of certain adult bovine animals in the United Kingdom ('), as amended by Regulation (EEC) No 467/87 (2), Having regard to Commission Regulation (EEC) No 1695/86 of 30 May 1986 laying down detailed rules for the application of the premium for the slaughter of certain adult bovine animals for slaughter in the United Kingdom (2), and in particular Article 7 ( 1 ) thereof, Whereas, under Article 3 of Regulation (EEC) No 1347/86, an amount equivalent to the amount of the vari ­ able slaughter premium granted in the United Kingdom is levied on meat and meat preparations from animals on which it has been paid, when they are consigned to other Member States or to non-member countries ; Whereas, under Article 7 ( 1 ) of Regulation (EEC) No 1695/86 the amounts to be charged on departure from the territory of the United Kingdom of the products listed in the Annex to the said Regulation must be fixed each week by the Commission ; Whereas, accordingly, the amounts to be levied on products which left the United Kingdom during the week 7 to 13 December 1987 should be fixed, HAS ADOPTED THIS REGULATION : Article 1 Pursuant to Article 3 of amended Regulation (EEC) No 1347/86, the amounts to be levied on the products referred to in Article 7 ( 1 ) of Regulation (EEC) No 1695/86 which left the territory of the United Kingdom during the week 7 to 13 December 1987 shall be those set out in the Annex . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 7 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels . 5 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 119, 8 . 5 . 1986, p. 40 . (2) OJ No L 48 , 17. 2. 1987, p. !. (3) OJ No L 146, 31 . 5 . 1986 , p. 56 . No L 3/ 14 Official Journal of the European Communities 6. 1 . 88 ANNEX Amounts to be levied on products which left the territory of the United Kingdom during the week 7 to 13 December 1987 (ECU/100 kg net weight) COT heading No Description Amount ex 02.01 A II a) and ex 02,0 i A II b ) 26,26474 21,01179 31,51769 21,01179 35,98269 Meat of adult bovine animals , fresh , chilled or frozen : 1 . Carcases , half-carcases or 'compensated' quarters 2 . Separated or unseparated forequarters 3 . Separated or unseparated hindquarters 4 . Other : aa) Unboned (bone-in) bb) Boned or boneless Meat salted , in brine , dried or smoked, of adult bovine animals : 1 . Unboned (bone-in) 2 . Boned or boneless Other prepared or preserved meat or meat offal , containing meat or offal of adult bovine animals : aa ) Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal : 11 . Containing 80% or more by weight of beef meat excluding offals and fat 22 . Other ex 02.0fc C I a) ex 16.02 B III b) 1 21,01179 29,94180 29,94180 21,01179